The appellant, Elmer Cantrell, and two negroes Cecil Duboise and Archie Coleman, were jointly charged with robbery, in that they feloniously stole, took and carried away from the person of C.A. Pressly, against his will, by violence to his person, and by putting him in fear of some immediate injury to his person, one gold watch of the value of twenty dollars and forty dollars in lawful money, the property of said C.A. Pressly. A severance was granted, a trial was had, *Page 236 
defendant was found guilty as charged and his punishment fixed at imprisonment in the penitentiary for a term of five years, from which conviction the defendant appealed.
The evidence for the State tended to prove that Pressly, who lived at Bismarck, went to DeSoto, where he met Cantrell, Coleman and Duboise. After freely imbibing at all the saloons in the city, they went, in the evening, over a bridge in the outskirts of the city, where it was quite dark. There they each took one or more drinks out of Pressly's bottle of whisky. If there be any truth in the adage "in vino veritas," their testimony should be unimpeachable. While the drinking was going on, Cantrell suddenly cried out, "Look at that fellow" (meaning Pressly). "He has got a gun. He will shoot you. Let me have your knife," or words to that effect. At the same time Cantrell caught Pressly, put his left arm around his neck, while with his right hand he took from Pressly's pockets his watch, knife and about forty dollars in money. Pressly released himself, ran into town with appellant close upon his heels, and reported the robbery, the three were arrested that night, Coleman being found at his house. Coleman's sister gave the officer Pressly's watch. The money was not recovered. Coleman and Duboise testified for the State, corroborating Pressly's evidence, but denying any complicity in the affair. The defendant, Cantrell, testified in substance that Duboise drew a gun on Pressly, ordered him to throw up his hands and then grabbed him; that he, Cantrell, started away and walked across the bridge.
I. The information follows the language of the statute, Section 3307, Revised Statutes, 1919, defining robbery in the first degree, and is sufficient. There is no merit in the objection to the first instruction given for the State.
II. The second instruction authorized the jury to find the defendant guilty of robbery in the first degree *Page 237 
if they found from the evidence that Duboise or Coleman feloniously took the property of Pressly mentioned in evidence, from his person, against his will, by force andInstruction:  violence to his person, or by putting him in fearConverse of   and with no honest claim to said property and withState's.      the intent to deprive Pressly of his ownership therein, and to convert the same to his or their use, "and if you shall further believe and find from the evidence that the defendant Cantrell was then and there wilfully present, aiding and abetting and encouraging them so to do or either of them." The court refused the defendant's instruction numbered 7 in the following language: "The court instructs the jury that the mere presence of the defendant at the time that C.A. Pressly was robbed, if you believe and find that he was robbed, but did not aid, abet, assist or encourage the defendants, Coleman and Duboise, then you will acquit him." It is claimed by the State that this is covered by the second instruction. This is the converse of the State's instruction and should have been given. [State v. Rutherford, 152 Mo. 124, 134; 1 Blashfield's Instructions (2 Ed.) sec. 143, p. 331.]
It may be that the jury would infer the converse of the State's instruction, but not all jurors are skilled in dialectics. The defendant's case should not have been submitted to the jury on an inference. "The court must instruct the jury upon all questions of law arising in the case which are necessary for their information in giving their verdict . . . and a failure to so instruct in cases of felony shall be good cause, when the defendant is found guilty, for setting aside the verdict of the jury and granting a new trial." [R.S. 1919, sec. 4025, par. 4.] "On principle, whenever the court in a criminal case undertakes to instruct on a question of law for the guidance of the jury `in giving their verdict,' the instruction should guide them fairly, should present both sides of a proposition, if it has two sides, and this is so whether the attention of the court is *Page 238 
drawn to the matter by a request from either the State or the defendant, or whether the court proceeds upon the matter of its own motion." [State v. Harris, 232 Mo. 317, 321; State v. Palmer,88 Mo. 568.]
III. There was testimony on behalf of the appellant that after the robbery, Pressly, in the presence of Tom Haverstick, said to Cantrell, "I know you didn't rob me, and I don't know who did; if you will give me fifty dollars I will run away and they will never get me." Pressly denied making this statement.Grand     If, however, the jury believed that Pressly made thisLarceny.  statement, it is obvious they might have found Cantrell guilty of grand larceny by having surreptitiously stolen Pressly's watch and money from his person without the use of force or violence or putting him in fear of injury to his person. Such an act is merely larceny and not robbery. [State v. Sommers, 12 Mo. App. 374, 375; State v. Parker, 262 Mo. 169, 178-180; State v. Spivey, 204 S.W. 259.] It is not robbery to obtain property from another without violence, by artifice and trickery or by use of only sufficient force to remove the property from his pocket. [34 Cyc. 1800, note 25.] Therefore the court should have given the jury an instruction on grand larceny. The judgment is reversed and the cause remanded.
All of the judges concur.